DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7,10,12,14-15 and 17-18
 are still pending in this Application.  
Response to Amendment
Applicant’s argument/remarks, on pages 7-10, with respect to rejections to claims 1-10,12,14-20 under 35 USC § 112(a) and 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn. The amendments overcome rejections. 
Applicant’s argument/remarks, on page 10, with respect to rejections to claims 1-7,10,12,14-15 and 17-18 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney of record Erick Wright (reg. no. 74,067) on 3/11/2021.
The Application has been amended as follows:
Please amend claim 10 as follows:
 	10. (Currently Amended) the method of claim 1 and further comprising: 

 	wherein the processing history of each test specimen specimens is generally uniform throughout each test specimen; 
	wherein each test specimen has a processing history metallurgically equivalent to the processing history of a selected region of the component.

Allowable Subject Matter/Reasons for allowance
Claims 1-7, 10, 12, 14-15 and 17-18 are considered as allowable subject matter.  The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method for fabricating process-equivalent test specimens comprising:          
	“generating a processing history model of a component, wherein the processing history model comprises a thermal history model of the component; 
                dividing the processing history model of the component into a plurality of regions based on input data variations in processing history, wherein each region of the plurality of regions is characterized by an identified range of input data, the input data including thermal conditions of the component within each of a plurality of build layers;                

wherein the additive manufacturing processing parameters comprise laser power, laser speed, hatch distance, layer thickness, beam offset, and beam focus; and 
                …
      wherein the test specimen additive manufacturing processing parameters are different than processing parameters used to fabricate the component”.

The reasons for allowance of Claim 14 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of an additive manufacturing system for fabricating test specimens, the system comprising: 
          “…generating a processing history model of a component geometry, wherein input data comprising in-situ sensor data and/or processing metrics is mapped to the component, the input data including thermal conditions of the component within each of a plurality of build layers; 
	dividing the processing history model of the component geometry into a first region characterized by a first range of input data, and a second region characterized by 
                using the first range of input data by an additive manufacturing machine processing routine using a first set of processing parameters to fabricate a first test specimen that has a processing history that includes thermal condition data within the first range of input data, and using the second range of input data by an additive manufacturing machine processing routine using a second set of processing parameters to fabricate a second test specimen that has a processing history that includes thermal condition data within the second range of input data, wherein the first set of processing parameters is different than the second set of processing parameters;         
                   wherein the additive manufacturing processing parameters comprise laser power, laser speed, hatch distance, layer thickness, beam offset, and beam focus…”
	As dependent claims 2-7, 10, 12, 15 and 17-18 depend from the allowable claims above, they are at least allowable for the same reasons as noted previously. 
	The prior art of record previously used Potter (US 20150336331) in view of Kelly et al (“A THERMAL AND MICROSTRUCTUREMODEL FOR LASER DEPOSITION OF TI-6AL-4V”) and Fink et al (US 20100174392) neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements for at least the reasons specified as shown in the Applicant’s arguments dated 10/19/2020. 


Relevant Art Cited by Examiner
 	The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to 
Applicant's disclosure. See MPEP 707.05(c).                
                Yackabonis et al (US 20190001574) teaches measuring temperature data of a component during its 3D additive manufacturing.
                Gibson et al (US 20180304359) teaches log a thermal history of the build material 302 or component 312 layer by layer.  
                Yuan et al (US 20180193954) teaches fabrication a region/portion of a component based on the thermal data plan corresponding to that portion.  The thermal data includes a temperature range. The thermal data is received and compared to determine if the portion is being fabricated according to the thermal plan. Yuan does not teach the portions are test specimens being separately fabricated and the thermal conditions within a plurality of layers of the components.   
                Coeck (US 20180169948) teaches monitoring thermal history of the build material 302 or component 312 layer by layer or over a region.  Also, Coeck teaches logging and associating build processing parameters with the thermal data during the manufacturing, then storing the thermal history. The thermal history is to be compared to another thermal history of a master model and not to be used to fabricate test specimens.   
	Hu et al (US 20190283135) teaches a 3D additive manufacturing system including the determination of process parameters including a hatch distance to manufacture the 3D object.   

                Test specimens are fabricated using processing parameters such as laser power, laser speed, hatch distance, layer thickness, beam offset, and beam focus corresponding to each of the different regions/areas of the divided model of thermal history, such that to produce the test specimen and the respective region metallurgically equivalent, and wherein manufacturing processing parameters are different than processing parameters used to fabricate the component. Thus, test specimens of specific areas and specific thermal history are fabricated for monitored regions of the component.     
 	While test specimens of different areas of a components are very common and known, the test specimens build usually correspond to certain regions without correlation to specific desired thermal process history (cooling and heating process values or ranges).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117